MEMORANDUM **
Alfredo Dominguez-Flores appeals from the 46-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Dominguez-Flores contends, among other things, that the district court erred when it imposed a 16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1) because his prior Arizona state conviction for attempted transportation of marijuana for sale does not constitute a drug trafficking offense. We are precluded from reaching the merits of this claim by the valid appeal waiver. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000); see also United States v. Bibler, 495 F.3d 621, 623-24 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.